Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 13 February 1782
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                  
                     Dear Sir
                     Philadelphia Febry 13th 1782
                  
                  I am favoured with your Letter of the 25th of Janry and am happy to inform you that Col. Ternant & the other Gentlemen of your Corps are exchanged.  Arrangements are made with the Financier respecting the remainder of the recruiting Money of which Col. Ternant will give you a satisfactory account, & also acquaint you, with the steps that have been taken to procure the greater part of the Horses by Contract.
                  Col. Carrington Qr Mastr to the Southern Army who is now in this Town, before he returns to Virginia, will be enabled to make such provision for furnishing the supplies required from that Department, as I hope will free you from further trouble on that subject.
                  The Secry at War will inform you whether the addition of a officer to each Troop of Cavalry was Meant to extend to the Legionary Corps, or not.
                  I have to request that you will not lose a moments time in marching as large a number of your Legion as possible to join the Army under the Orders of Major Gen. Greene—by arriving at a critical period the Corps may possibly have an opportunity of signalising itself, and rendering an essential service to the Public—Col. Ternant who is the bearer of this, will be able more fully to enforce the reasons of my sentiments & wishes—You will perceive that Officer is appointed Inspector to the Southern Army; it is an office of importance & required a Gentleman of ability & activity to perform the duties of it with propriety.
                  I pray you will be persuaded that I can never be unmindful of the zeal & attachment you have always discover’d for the service & that I am, with great regard & personal attachment Dr Sr.
                  
               